Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to require an Information Handling System (IHS) comprising a memory having program instructions stored thereon that, upon execution, cause the IHS to trigger an automated callback process that alerts a person other than the user when the headphone state of the user changes. However, it is unclear from the claim and the specification as filed how the “alert” is provided to the other person.
	Paragraphs [0100-0102] describe the method of Fig. 8, illustrating a method for “providing intelligent assistance for handling different headphone states”. In particular, paragraph [0101] discloses “block 805 may trigger an automated callback process that alerts the nearby utterer when the user is free”. However, the specification fails to disclose how the alert is provided to the nearby utterer. That is, the specification does not describe or identify what device provides the alert.	
any device that implements the steps of Fig. 8. Rather, the specification discloses “the method” detects a headphone state, detects a wake word, detects the user’s presence, detects an application’s current state, and “the method executes responsive behavior” in step 805.  Paragraph [0101] describes exemplary responsive behavior that is assumed to be implemented via client device 102, such as alerting the user of a conversation directed at him. However, it is not clear whether client device 102 also “alerts the nearby utterer when the user is free”. Paragraph [0102] discloses triggering a process for tying the nearby utterer’s own device 103A into an “ongoing conversation”, but only “while the user’s headphone is being worn and/or audio is being played”.
	The specification fails to identify, therefore, how the “automated callback process that alerts the person when the headphone state of the user” is implemented, because the “automated callback process” has not been described in sufficient detail in the specification. It is unclear whether the “automated callback process” is executed by the IHS itself, by the other person’s device, or some other device. Additionally, it is unclear whether the “alert” is output by the IHS itself, by the other person’s device, or some other device. Since it cannot be determined what device “alerts the person when the headphone state of the user changes”, claims 1-4 and 6-9 are considered indefinite.
	
 

Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 10 now requires an Information Handling System to store metadata received from a client device, wherein the metadata consists of application metadata, user and environment metadata, and system metadata.  The use of the term “consists of” in the body of the claim creates an “exceptionally strong presumption that [the] the claim term set off with ‘consisting of’ is closed to unrecited elements” Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016). Gurram and the additional prior art of record does not disclose or suggest the stored metadata consists of application metadata, user and environment metadata, and system metadata only, as required by claim 10. Claim 10 is therefore allowed over the prior art of record.  Claim 17 similarly requires storing metadata received from a client device, wherein the metadata consists of application metadata, user and environment metadata, and system metadata, and is allowed for the same reasons as claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Peterson et al. disclose a method for notifying a user of an external audio message of interest to the user.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






BLA 4/23/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656